PER CURIAM.
We withdraw our original opinion, dated March 22, 2000, after disqualification of Judge Mark E. Polen from this Court’s panel due to his participation, as circuit court judge, in the underlying case.1 Upon reconsideration of this appeal, with Judge Carole Y. Taylor randomly assigned to the panel in Judge Polen’s place, we affirm the trial court’s denial of appellant’s rule 3.850 motion; however, we modify the trial court’s bar on any future pro se filings in the underlying case. The bar shall be against any future pro se filings concerning any issues which were or should have been raised on direct appeal or in prior post-conviction proceedings. See Johnson v. State, 742 So.2d 323 (Fla. 4th DCA 1999).
DELL, STONE and TAYLOR, JJ., concur.

. Judge Polen’s participation was not apparent on the face of this Court’s record.